Citation Nr: 0213493	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  94-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disorder 
secondary to the service-connected shell fragment wound to 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2000, the Board issued decisions on matters 
concerning an increased rating for shell fragment wound of 
the left foot, an increased rating for post-traumatic stress 
disorder, and the effective date of the award of a total 
rating based on individual unemployability.  The Board 
remanded the remaining issue stated on the face of this 
decision.  The RO completed, to the extent possible, the 
requested development on the remanded issue.  However, as the 
RO also has continued the denial of the appeal, the matter 
has been returned to the Board for further appellate 
consideration.  

As noted in the Introduction portion of the April 2000 
decision and remand, a personal hearing had been requested, 
but was not held due to the veteran's failure to report on 
several occasions and his withdrawal of the request in 
December 1999.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The evidence of record demonstrates that plantar calluses 
of the left foot are not due to, or the result of service-
connected residuals of shrapnel wounds of the left foot.  



CONCLUSION OF LAW

Service connection for a left foot disorder secondary to 
service-connected residuals of shrapnel wounds to the left 
foot is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the July 1999 statement of the case, and July 2002 
supplemental statement of the case, Board remands of 1998 and 
2000, and various correspondence from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records document the reported treatment 
and complaints related to a shrapnel wound to the left foot 
incurred in 1969.  Muscle strain was diagnosed.  

In May 1978, an excision of verruca plantaris of the left 
foot was performed.  A ten-year history of a left foot 
plantar wart was noted.  The veteran had been seen in the 
office multiple times for superficial incisions.  The 
examiner noted that the verruca plantaris was located on the 
left foot beneath the third metatarsal.  

On VA examination of August 1988, the examiner pointed out a 
history of corns and calluses of both feet, and that surgery 
had been performed in 1983.  

In August 1990, VA received the veteran's claim alleging 
entitlement to service connection for a left foot disability.  
By rating action of February 1991, service connection was 
established for residuals of a shell fragment wound of the 
left foot.  

VA hospitalization and treatment reports related to other 
disorders, reflect the report of problems with the left foot 
involving calluses in the 1990s.  VA reports include records 
of the veteran's visits to the podiatry clinic for the 
treatment of painful callosities in 1991, 1994 and 1996, as 
well as complaints of bunions in 1993.  The presence of 
callosities was noted on VA examination of November 1996.  At 
that time, the examiner concluded that the x-ray showed 
surgery for correction of hallux valgus deformity with 
persisting mild hallux valgus deformity, as well as an old 
fracture of the second metatarsal bone.  

Pursuant to a prior Board remand of 1998, the veteran was 
afforded a VA podiatry examination in February 1999.  The 
examiner referred to a review of the remand and the claims 
folder.  The examiner found an intractable plantar keratosis 
and obvious evidence of a left bunionectomy.  He also noticed 
evidence of apparent surgical correction for hammertoes of 
the left foot involving the second and third toes.  The 
examiner opined that the veteran's left foot pain was mostly 
related to the plantar callosity and that the plantar 
callosity was secondary to foot surgery.  However, he was 
unable to determine what the surgery was for and when it took 
place.  

A hearing was conducted at the RO in November 1999, but 
testimony related to the current claim on appeal was not 
provided.  

A computer printout includes podiatry appointment dates for 
2001.

Analysis

Here, the veteran's representative argues that the abnormal 
ambulation due the shell fragment wound caused the pain and 
development of a callus on the bottom of the foot.  See 
Appellant's Brief, dated March 27, 2000 at page 4.

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001). 

As noted, service connection is in effect for residuals of a 
shell fragment wound to the left foot.  The evidence of 
record dating back to 1978 establishes that the veteran 
suffers from plantar calluses of the left foot.  However, the 
competent evidence of record is negative for linking the 
calluses to the service-connected residuals of a shell 
fragment wound, left foot.  

Although the medical records reflect ongoing treatment and 
complaints of plantar calluses, they are devoid of opinions 
linking the condition or its development to the service-
connected left foot shrapnel wound residuals.  In February 
1999, the VA examiner provided the only opinion of record 
that addresses this issue.  This examiner had an opportunity 
to review the file and the questions posed in the Board's 
1998 remand.  Even though the examiner could not make a 
determination with respect to specifics such as the type and 
time of the surgery, the ultimate conclusion was that the 
condition was related to surgery, not shrapnel wounds.  Here, 
the examiner found evidence of a bunionectomy and surgical 
correction of hammertoes, and the records dated in 1978 show 
that an excision was performed.  There are no indications or 
statements in these reports demonstrating the performance of 
these surgeries as treatment for service-connected residuals 
of shrapnel wounds of the left foot.  

The only remaining evidence in support of the claim consists 
of the veteran's contentions.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As discussed above, no competent opinion has been offered 
linking the plantar calluses to the service-connected 
shrapnel wounds.  Therefore, there is no competent evidence 
of record that supports the veteran's lay contentions.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a left foot disorder 
secondary to the service-connected shell fragment wound to 
the left foot has not been established, and the appeal is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

